



FOURTH AMENDMENT


This is the Fourth Amendment to the License Agreement dated October 1, 1999, as
amended (“Agreement”) between Metabolix, Inc. (“Metabolix”) and Tepha, Inc.
(“Tepha”), effective as of the date of the last signature below (“Fourth
Amendment Date”).


In consideration of the premises, the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:


1.
In consideration of Metabolix’ assignments, grants of licenses, transfer of
production strains and know-how, the amendments to the Agreement reflected in
this Amendment and the performance thereof, Tepha shall pay to Metabolix upon
execution of this Fourth Amendment a lump sum of $2.0 million on the Fourth
Amendment Date.



2.
Section 2.3 of the Agreement is hereby deleted and replaced with the following:



In order to establish a period of exclusivity for TEPHA, METABOLIX hereby agrees
that it shall not grant any other license to make, have made, use, lease, sell,
offer for sale or import LICENSED PRODUCTS or to utilize LICENSED PROCESSES in
the FIELD OF USE and shall not practice under the PATENT RIGHTS for its own
purposes in the FIELD OF USE until the expiration of the last to expire of the
PATENT RIGHTS; provided, however, MIT has reserved the right to practice under
the MIT PATENT RIGHTS for its own noncommercial research purposes.


3.
Section 2.4 of the Agreement is hereby deleted and replaced with the following:



Subject to Article 13 (Confidentiality), METABOLIX grants TEPHA the royalty-free
exclusive right and license to use METABOLIX KNOW-HOW and METABOLIX IMPROVEMENTS
in connection with its license hereunder to the PATENT RIGHTS in the FIELD OF
USE until the expiration of the last to expire of the PATENT RIGHTS; provided,
however, after expiration of the last to expire of the PATENT RIGHTS, TEPHA
shall retain a perpetual, royalty-free, non-exclusive license to the METABOLIX
KNOW-HOW.


4.
The following new Section 2.10 is hereby added to the Agreement:



2.10    INTEGRATED P4HB STRAINS
2.10.1
(a) “INTEGRATED P4HB STRAINS” mean the following two integrated, glucose fed
P4HB production strains:

Strain No. 1: MBX4743; and
Strain No. 2: MBX9214.
(b) On the Fourth Amendment Date or within thirty (30) days thereafter,
Metabolix shall provide to Tepha qualified master cell banks for the two
Metabolix INTEGRATED P4HB STRAINS, along with all now existing protocols for
fermentation thereof. Subject to Article 13 (Confidentiality), METABOLIX hereby
grants TEPHA the worldwide, perpetual, irrevocable, transferable, royalty-free
right and license, with the right to sublicense at any tier, to practice, use
and produce the INTEGRATED P4HB STRAINS in the FIELD OF USE and to create
derivatives, co-polymers, modifications, improvements and progeny thereof, for
use in the FIELD OF USE. Such license shall be exclusive until the expiration of
the last to expire of the INTEGRATED P4HB STRAIN PATENT RIGHTS (defined below)
and after expiration of the last to expire of the INTEGRATED P4HB STRAIN PATENT
RIGHTS, TEPHA shall retain a perpetual, royalty-free, non-exclusive license
thereafter.
(c) As soon as practicable after the Fourth Amendment Date, Metabolix shall also
transfer to Tepha the Metabolix know-how and trade secrets associated with the
practice, production and use of the INTEGRATED P4HB STRAINS described in
Appendix 3 (“INTEGRATED P4HB STRAINS KNOW-HOW”). Subject to Article 13
(Confidentiality), METABOLIX hereby grants TEPHA a worldwide, perpetual,
irrevocable, transferable, royalty-free right and license, with the right to
sublicense at any tier, to the INTEGRATED P4HB STRAINS KNOW-HOW for use in
connection with the practice of the INTEGRATED P4HB STRAINS and derivatives,
co-polymers, modifications, improvements and progeny thereof in the FIELD OF
USE.
2.10.2
“INTEGRATED P4HB PRODUCT” means a product or part thereof that uses, practices,
or is made or produced using the INTEGRATED P4HB STRAINS or derivatives,
co-polymers, modifications, improvements and progeny thereof. METABOLIX hereby
grants to TEPHA the worldwide, exclusive, irrevocable, transferable,
royalty-free right and license, with the right to sublicense at any tier, under
the patent rights set forth in Appendix 1 to this Fourth Amendment attached
hereto (the “INTEGRATED P4HB STRAIN PATENT RIGHTS”) in the FIELD OF USE (a) to
make, have made, use, lease, sell, offer for sale and import any INTEGRATED P4HB
PRODUCTS which: (i) is covered in whole or in part by an issued, unexpired valid
claim or a pending claim contained in the INTEGRATED P4HB STRAIN PATENT RIGHTS
in the country in which any such product or part thereof is made, used or sold;
or (ii) is manufactured by using a process which is covered in whole or in part
by an issued, unexpired valid claim or a pending claim contained in the
INTEGRATED P4HB STRAIN PATENT RIGHTS in the country in which such process is
used; and (b) to practice in relation to INTEGRATED P4HB STRAINS and
derivatives, co-polymers, modifications, improvements and progeny thereof or
INTEGRATED P4HB PRODUCTS any process which is covered in whole or in part by an
issued, unexpired valid claim or a pending claim contained in the INTEGRATED
P4HB STRAIN PATENT RIGHTS in the country in which such process is used or in
which the product or part thereof made thereby is made, used or sold. The
foregoing license shall remain in effect until the expiration of the last to
expire of the INTEGRATED P4HB STRAIN PATENT RIGHTS.

2.10.3
METABOLIX, its affiliates, successors and/or assigns shall not make any claim or
institute any legal action asserting any patent rights against TEPHA or its
affiliates, sublicensees, partners, customers, end users, vendors,
sub-contractors, successors and/or assigns in connection with the practice of
the INTEGRATED P4HB STRAIN PATENT RIGHTS and/or the making, having made, using,
leasing, offering for sale, sale or importing of INTEGRATED P4HB PRODUCTS and/or
the practice, use or production of the INTEGRATED P4HB STRAINS or derivatives,
co-polymers, modifications, improvements and progeny thereof in the FIELD OF USE
and in accordance with this Amendment.

2.10.4 In order to establish a period of exclusivity for TEPHA, METABOLIX hereby
agrees that it shall not grant any other license to practice, use or produce the
INTEGRATED P4HB STRAINS or derivatives, co-polymers, modifications, improvement
or progeny thereof, or to make, have made, use, lease, sell, offer for sale or
import the INTEGRATED P4HB PRODUCTS in the FIELD OF USE and shall not practice,
use or produce the INTEGRATED P4HB STRAINS or derivatives, co-polymers,
modifications, improvements or progeny thereof or make, have made, use, lease,
sell, offer for sale or import the INTEGRATED P4HB PRODUCTS for its own purposes
in the FIELD OF USE, in each case, until the expiration of the last to expire of
the INTEGRATED P4HB STRAIN PATENT RIGHTS.
5.
Tepha shall provide a final royalty report in accordance with Section 5.2 of the
Agreement for the period from April 1, 2016 through July 16, 2016 for NET SALES
of LICENSED PRODUCTS and LICENSED PROCESSES falling solely within the MIT PATENT
RIGHTS or falling both within the METABOLIX PATENT RIGHTS and the MIT PATENT
RIGHTS; provided that no Running Royalties or share of sublicensing revenue or
any other amounts shall be due therefor as deemed remitted as part of the lump
sum payment in Section 1 of this Fourth Amendment. Sections 4.1.3, 4.1.4, 4.1.5,
5.2 and 5.4 of the Agreement are hereby deleted, and no further royalties shall
be payable by or royalty reports due from Tepha under the Agreement. The parties
further agree that Sections 3.2 and 3.3 of the License Agreement dated September
9, 2003 between Metabolix and Tepha (the “Metabolix-Tepha License re: Monsanto
Rights”) are hereby deleted and no further royalties shall be payable by Tepha
thereunder.



6.
Section 6 of the Agreement is hereby deleted and replaced with the following:



6.     ASSIGNMENT AND PATENT PROSECUTION
6.1
Effective on the Fourth Amendment Date, Metabolix hereby assigns to Tepha the
METABOLIX PATENT RIGHTS listed on Appendix 1 (“ASSIGNED METABOLIX PATENT
RIGHTS”) and all rights of METABOLIX to sue for past, current and future
infringements of, or other patent causes of action relating to, the ASSIGNED
METABOLIX PATENT RIGHTS, including without limitation the right to license and
to collect and receive any damages, royalties, injunctive relief, and/or
settlements for such infringements of such ASSIGNED METABOLIX PATENT RIGHTS.
Delivery shall be as follows:

(a) On the Fourth Amendment Date or within thirty (30) days thereafter,
METABOLIX will deliver to Tepha the duly executed Patent Assignment Agreement
attached hereto as Appendix 2 for each of the ASSIGNED METABOLIX PATENT RIGHTS
and send, via Federal Express or other reliable overnight delivery service, to
TEPHA the executed original of the Patent Assignment Agreement(s).
(b) On or before the Fourth Amendment Date or within thirty (30) days
thereafter, METABOLIX shall provide a list to Tepha of the dates on which any
fees, annuities and the like will become due during the two (2) month period
following the Fourth Amendment Date.


(c) METABOLIX shall be responsible for all invoices, expenses, and fees pending
to outside prosecution counsel or agents existing on the Fourth Amendment Date.


(d) On or before the Fourth Amendment Date or within thirty (30) days
thereafter, METABOLIX will deliver to Tepha or its legal counsel all of the
following that are in METABOLIX’s or its legal counsel’s possession or control:
(i) the original agreements assigning ownership of the ASSIGNED METABOLIX PATENT
RIGHTS from the inventors and/or prior owners to METABOLIX; (ii) the list of
prosecution counsel who prepared or prosecuted the ASSIGNED METABOLIX PATENT
RIGHTS or are currently handling the ASSIGNED METABOLIX PATENT RIGHTS; (iii) the
redacted version of copies of each license agreement and security agreement
relevant to the ASSIGNED METABOLIX PATENT RIGHTS as listed on Appendix E; (iv)
an electronic or original copy of the prosecution history files for the ASSIGNED
METABOLIX PATENT RIGHTS; (v) the available conception and reduction to practice
materials for the ASSIGNED METABOLIX PATENT RIGHTS (collectively the “Initial
Deliverables”). METABOLIX acknowledges that Tepha may reasonably request
additional documents based on Tepha’s review of the Initial Deliverables (such
additional documents and the Initial Deliverables are, collectively, the
“Deliverables”).
(e) METABOLIX shall cooperate with Tepha, at Tepha’s expense, with respect to
matters concerning the ASSIGNED METABOLIX PATENT RIGHTS. Such cooperation may
include without limitation, prompt production of pertinent facts and documents,
giving testimony, execution of assignments, petitions, oaths, specifications,
declarations or other papers, and other assistance relating to the filing,
prosecuting, maintaining, defending and/or enforcing any of the ASSIGNED
METABOLIX PATENT RIGHTS.
6.2
From and after the Fourth Amendment Date, TEPHA, at its own expense and in its
sole discretion, shall have the right, but not the obligation to file, prosecute
and maintain such ASSIGNED METABOLIX PATENT RIGHTS at its own expense.

6.3
Tepha shall have no further obligation to reimburse METABOLIX for any patent
expenses or fees whatsoever incurred on or after the Fourth Amendment Date,
except as otherwise provided in Section 6.4.

6.4
If Metabolix shall elect not to file, prosecute, or maintain any METABOLIX
PATENT RIGHT or INTEGRATED P4HB STRAIN PATENT RIGHT in any country, including
omitting to list any countries at the time of election of countries in a PCT or
other supranational filing, Metabolix shall so notify Tepha in writing at least
thirty (30) days prior to any election, filing, action, payment or the like
being due or any other action or inaction in that country or election that would
result in loss of patent rights, abandonment, disclaimer, cancellation,
admission of invalidity or unenforceability, or withdrawal of any claim of such
METABOLIX PATENT RIGHT or INTEGRATED P4HB STRAIN PATENT RIGHT, in which event
Tepha shall have the right, but not the obligation, to (a) elect, file,
prosecute, or maintain such METABOLIX PATENT RIGHT or INTEGRATED P4HB STRAIN
PATENT RIGHT in such country, or (b) require Metabolix, prior to any loss of
rights, to assign such METABOLIX PATENT RIGHT or INTEGRATED P4HB STRAIN PATENT
RIGHT in such country to Tepha (which patent right will then be deemed
automatically added to Appendix 1 of the Fourth Amendment and included within
the definition of ASSIGNED METABOLIX PATENT RIGHTS). Payment of all
out-of-pocket fees and costs relating to the filing, prosecution, and
maintenance of such assigned METABOLIX PATENT RIGHTS or INTEGRATED P4HB STRAIN
PATENT RIGHTS shall be the responsibility of METABOLIX until after the date of
Tepha’s election to take over responsibility for the filing, prosecution, and
maintenance or after execution of Patent Assignment Agreements in the format of
Appendix D (as applicable) and thereafter shall be the responsibility of TEPHA
in its sole discretion without obligation. If Tepha elects to take over
responsibility or have the INTEGRATED P4HB STRAIN PATENT RIGHTS assigned to
Tepha, METABOLIX shall on or prior to the date of transfer or assignment comply
with the obligations in Section 6.1(a), (b), (c), (d) and (e) as to such
METABOLIX PATENT RIGHTS or INTEGRATED P4HB STRAIN PATENT RIGHTS. In the event of
any assignment, change of control, merger, reorganization, sale, or other
transfer of METABOLIX and/ or the METABOLIX PATENT RIGHTS or INTEGRATED P4HB
STRAIN PATENT RIGHTS to a third party, Metabolix shall require the assignee,
successor, purchaser or other transferee to agree to be bound by the terms of
this Section 6.4 and shall provide a copy of such agreement to Tepha within
thirty (30) days after such assignment, change of control, merger,
reorganization, sale, or other transfer. After assignment of any METABOLIX
PATENT RIGHTS or INTEGRATED P4HB STRAIN PATENT RIGHTS to TEPHA under this
Section 6.4, TEPHA, its affiliates, successors and/or assigns shall not make any
claim or institute any legal action asserting the METABOLIX PATENT RIGHTS or
INTEGRATED P4HB STRAIN PATENT RIGHTS against METABOLIX or its affiliates,
sublicensees, partners, customers, end users, vendors, sub-contractors,
successors and/or assigns in connection with the practice outside the FIELD OF
USE of such METABOLIX PATENT RIGHTS or INTEGRATED P4HB STRAIN PATENT RIGHTS.

7.
Section 14.7 of the Agreement is hereby deleted.



8.
Metabolix represents and warrants as follows:



(i)     Authority. METABOLIX has the authority to enter into this Agreement and
to carry out its obligations hereunder.


(ii)    Title and Contest. METABOLIX owns all right, title and interest and has
good and marketable title to the INTEGRATED P4HB STRAINS. METABOLIX owns all
right, title and interest and has good and marketable title to the ASSIGNED
METABOLIX PATENT RIGHTS and INTEGRATED P4HB STRAIN PATENT RIGHTS, including
without limitation all rights, title, and interest to sue for infringement
thereof, and all inventors are named on the patent applications and patents and
have assigned all rights to METABOLIX. METABOLIX has not received notice of any
infringement or any other actions, suits, investigations, claims or proceedings
threatened, pending or in progress relating in any way to the ASSIGNED METABOLIX
PATENT RIGHTS, INTEGRATED P4HB STRAINS or INTEGRATED P4HB STRAIN PATENT RIGHTS.
There are no existing contracts, agreements, options, commitments, or rights
with, to, or in any person to acquire any of the ASSIGNED METABOLIX PATENT
RIGHTS, INTEGRATED P4HB STRAINS or INTEGRATED P4HB STRAIN PATENT RIGHTS.


(iii)    Encumbrances. The INTEGRATED P4HB STRAIN PATENT RIGHTS are, and the
ASSIGNED METABOLIX PATENT RIGHTS and INTEGRATED P4HB STRAINS will be, upon
assignment and transfer, free of any security interest, mortgage, lien,
encumbrance or licenses in the FIELD OF USE (including, without limitation,
covenants not to sue, government grants, or any other restriction on the rights)
except for those listed in Appendix 1 (if any).


(iv)    Patent Office Proceedings. None of the ASSIGNED METABOLIX PATENT RIGHTS
or INTEGRATED P4HB STRAIN PATENT RIGHTS have been or are currently involved in
any reexamination, reissue, interference proceeding, or any similar proceeding
and, to the knowledge of METABOLIX, that no such proceedings are pending or
threatened. All file history of the ASSIGNED METABOLIX PATENT RIGHTS or
INTEGRATED P4HB STRAIN PATENT RIGHTS will be disclosed by METABOLIX or its
patent attorney to Tepha within thirty (30) days after the Fourth Amendment
Date.


(v)    Fees. All maintenance fees, annuities, and the like due on the ASSIGNED
METABOLIX PATENT RIGHTS have been timely paid through the date of the applicable
Patent Assignment Agreement.


(vi)    Validity and Enforceability. The ASSIGNED METABOLIX PATENT RIGHTS have
never been found invalid or unenforceable for any reason in any administrative,
arbitration, judicial or other proceeding. METABOLIX agrees not to challenge or
assist any third party in the challenge of the validity or enforceability of the
ASSIGNED METABOLIX PATENT RIGHTS or INTEGRATED P4HB STRAIN PATENT RIGHTS.


9.
Except as expressly amended hereby, all provisions of the Agreement and the
Metabolix-Tepha License re: Monsanto Rights shall remain in full force and
effect; provided however, that nothing contained herein shall be deemed to amend
the Letter Agreement dated December 17, 2010 among Tepha, Metabolix and Bard
Shannon Limited. All of the Appendices to this Fourth Amendment are attached
hereto and incorporated herein and in the Agreement.



10.
This Fourth Amendment may be executed in counterparts, each of which shall be
deemed an original with all such counterparts together constituting one
instrument. A signature transmitted via facsimile or electronic means shall be
deemed to be and shall be as effective as an original signature upon
confirmation of transmission.



IN WITNESS WHEREOF, the parties have caused this Fourth Amendment to be executed
by their duly authorized representatives.


METABOLIX, INC.                    TEPHA, INC.


                        
By: /s/ Joseph Shaulson                    By: /s/ Andrew Joiner            
Name: Joseph Shaulson                    Name: Andrew Joiner
Title: President & CEO                    Title: President & CEO


Date: 5/17/2016                        Date: 5/17/16                
 





